Citation Nr: 1023357	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
December 1948, and from February 1950 to January 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show a current back 
disorder related to the Veteran's military service or to any 
incident therein.

2.  The evidence of record does not show a current neck 
disorder related to the Veteran's military service or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Residuals of a neck injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's October 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the October 2006 letter 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  Accordingly, the RO effectively satisfied 
the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Despite the Veteran's contentions that he was 
treated for the conditions on appeal by a private physician 
in the 1950s, he also testified that this physician had since 
moved his office, and that he could not remember the 
physician's name.  See Board Hearing Transcript, p. 7 (March 
3, 2010).  Hence, additional efforts to obtain these records 
would be futile.

The Veteran was also afforded a VA examination of the spine 
in February 2008.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the February 
2008 medical examination is more than adequate, as it is 
predicated on a full reading of the claims file, including 
the Veteran's VA and service treatment records.  The examiner 
also provided a rationale for the opinion stated, relying on 
and citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

Finally, there is no sign in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to assist has 
been fulfilled.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Veteran is seeking service connection for residuals of 
injuries to the back and neck.  He attributes these 
conditions inservice football injuries.

Historically, the Veteran served on active duty in the Army 
from December 1945 to December 1948, and in the Air Force 
from February 1950 to January 1954.  

A January 1948 treatment report noted that the Veteran had 
slipped on some ice the day before.  The report listed an 
impression of moderate back strain, for which the Veteran was 
prescribed heat treatment.  An August 1948 treatment report 
noted the Veteran's complaints of muscular soreness from 
football blows.  A September 1948 treatment report noted 
additional complaints of muscular soreness.  The Veteran's 
separation examination, conducted in December 1948, noted 
that his spine and extremities were normal.

A February 1950 re-enlistment examination indicated that the 
Veteran's spine and extremities were normal.  An August 1951 
treatment report noted the Veteran's complaints of cervical 
myalgia.  An October 1953 treatment report noted that the 
Veteran had injured his back in 1948, and that it had 
bothered him off and on ever since.  The Veteran reported 
sharp pains on all trunk movements with slight limitation of 
motion.  The report listed a diagnosis of back strain.  A 
follow-up treatment report noted that the Veteran did not 
return after one of two prescribed treatments.  The report of 
his January 1954 separation examination listed his spine and 
lower extremities as normal.

In August 2006, the Veteran filed a claim seeking service 
connection residuals of injuries to his back and neck.

Post service treatment reports, beginning in 2003, reflect 
treatment for current neck and back disorders.  X-ray 
examinations of the lumbar spine and thoracic spine, 
performed in June 2004, revealed degenerative joint disease 
changes.  An October 2006 treatment report noted the 
Veteran's history of a motor vehicle accident with multiple 
sites of back and neck pain.  An August 2006 treatment report 
noted the Veteran's medical history of chronic back pain, 
presumed secondary to degenerative joint disease.

In February 2008, a VA examination of the spine was 
conducted.  The VA examiner noted that the Veteran's claims 
file had been reviewed in its entirety.  The report noted the 
Veteran's history of having injured his neck and back while 
playing football in the service.  It also referenced specific 
findings from the Veteran's service treatment records.  
Following a physical examination, the report noted diagnoses 
of myofascial cervical and lumbar syndromes with no evidence 
of radiculopathy in the upper or lower extremities.  The VA 
examiner opined that there was "no relationship between the 
Veteran's current complaints and the injuries in service."  
The VA examiner further indicated that Veteran's current 
spine condition "is an exacerbation of his injuries 
sustained in the motor vehicle accident in 2005 and not due 
to the muscular injuries he sustained while in the service."  

Based upon a longitudinal review of the record, the Board 
concludes that service connection is not warranted for 
residuals of back or neck injuries.  Specifically, the 
evidence of record does not show the Veteran currently has a 
back or neck disorder related to his military service, 
including his claimed inservice football injuries.

Despite his inservice back and neck treatment, the first 
complaint of any kind relating to the Veteran's back or neck 
following his discharge from the service was not shown for 
more than four decades thereafter.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The lack of any prior reference to a 
back or neck disorder for more than 45 years after his 
discharge weighs heavily against the Veteran's claims.  

Although the Veteran contends his claimed conditions resulted 
from inservice football injuries, his statements are not 
competent evidence to establish a diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Even if the Veteran's statements herein were credible to 
provide an etiological opinion in this case, his opinion 
would be far less probative than the opinion submitted herein 
by the VA examiner in February 2008.  At his hearing before 
the Board, the Veteran testified that his back problems were 
"off and on" or intermittent in nature.  See Board Hearing 
Transcript, p. 11 (March 3, 2010).  Moreover, the lack of any 
post service treatment having been shown for more than 45 
years after further lessens the probative value of his 
alleged continuity of symptomatology. Finally, the Veteran 
testified that these conditions may have been aggravated by a 
post service motor vehicle accident in 2005.  Id., p. 10. 

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting the Veteran's 
assertions, in and of itself, does not render his statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent to establish 
a diagnosis when a layperson is competent to identify the 
medical condition).  Further lessening the probative value of 
his contentions herein is the intermittent nature of the 
symptoms, along with the intervening post service motor 
vehicle accident.

In contrast, the opinion contained within the February 2008 
VA examination of the spine was provided by a VA physician, 
was predicated on a full reading of the claims file and 
examination of the Veteran, and included a rationale for the 
opinion reached therein.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  As such, this opinion -  which found no 
relationship between the Veteran's current back and neck 
disorders and his military service - is found to be the most 
probative evidence herein.   

Accordingly, it is not shown by competent and credible 
evidence that the Veteran has a current back or neck disorder 
related to his military service, including his claimed 
football injury residuals.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt.  However, 
as the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a neck injury is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


